DETAILED ACTION
Response to Arguments
The Amendments filed 9 December 2021 have obviated the previous objections to claims 23 and 26.
The Amendments filed 9 December 2021 have obviated the previous rejection of claim 28 under 35 U.S.C. §112.
Applicant's arguments filed 9 December 2021 have been fully considered but they are not persuasive. Claim 23 stands rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kegasawa’598. Claim 25 stands rejected under 35 U.S.C. 103 as being unpatentable over Kegasawa’598 in view of one of Chou’937 or Geva’586.
Applicant principally argues that Kegasawa’598 fails to disclose the third electrode including a fixing portion coupled to the touch portion, wherein the fixing portion extends into the housing, and wherein the fixing portion is engaged into a grove of the side wall so the third electrode is fastened to the housing (e.g. page 15 of the Response). Applicant emphasizes the claim limitations of “a side wall comprising an end disposed with a groove” in addition to the above. Applicant asserts that electrode 541C of Kegasawa’598 as shown in e.g. Fig. 11A does not include these features.
Respectfully, this is not found to be convincing. It would appear that Applicant is attempting to claim the inventive structures as shown in e.g. Figs. 3, 6 and 10, wherein third electrode (13) forms a ring shape flush mounted around the display (15), wherein the electrode ring has a protrusion acting as a fixing portion (132) which sits in a shallow mating groove (1619) of side wall (1612). However, the claim language as presented in claim 23 is still sufficiently broad under a reasonable BRI to include the arrangement of .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim 23 stands rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kegasawa (US 2016/0338598 A1, hereinafter Kegasawa’598).
Regarding claim 23, Kegasawa’598 discloses a smartwatch (e.g. Figs. 1A, 2, 10A-B; 17-18;l paragraphs [0005], [0061], [0122], [0150]), comprising: a watch band (e.g. bands 28, 29); a watch plate coupled to the watch band (e.g. case 2A/2G; abstract; paragraphs [0006], [0009]) and comprising: an electrocardiosignal collection circuit configured to obtain electrocardiosignal data of a user when the smartwatch is worn by the user (e.g. abstract; paragraphs [0009], [0010], [0082]-[0085]; Figs.4 and 5, biological information detector 52 comprising electrocardiogram measurement section 54); a housing (e.g. main body portion 21A; paragraphs [0065], [0171]) comprising: a side wall (ibid., right side surface 213, left side surface 214) comprising an end disposed with a groove (e.g. Figs. 11A-B, accommodating section 15C as described in paragraph [0138]); and a bottom wall coupled to the side wall (ibid., rear surface 212) and comprising: a central region (e.g. paragraphs [0073], [0171], [0172]; center C2) comprising a detection window (e.g. paragraphs [0172], [0174]; Fig. 17, detection window 2122); and a peripheral region around the central region(e.g. as defined by the outermost complete circle as illustrated in Fig. 17); a transparent lens covering the detection window (e.g. paragraph [0172] light transmissive member 532 covering the light emitting and light receiving devices of a pulse wave sensor 531; Fig. 18); a processor (e.g. controller 9) electrically coupled to the electrocardiosignal collection circuit and configured to generate an electrocardiogram according to the electrocardiosignal data (e.g. Figs. 5 and 6; paragraphs [0083]-[0085], [0096], [0102]); a 
Further regarding claim 23, Kegasawa’598 discloses wherein the third electrode comprise a touch portion configured to contact a third body portion of the user (e.g. abstract; paragraphs [0006], [0007], [0009], [0010], [0012], [0021], [0118] - the additional electrode 541x is pinched, i.e. touched, using fingers of the opposite hand, i.e. a different third part of the body); and a fixing potion coupled to the touch portion, wherein the fixing portion extends into the housing (e.g. Fig. 5 shows that second electrode is functionally connected to the ECG measurement section 54 and controller 9 which are both within the housing, and therefore there is necessarily a fixing portion which extends into the housing in order to make the disclosed functional connection; such a fixing portion is reasonably embodied in e.g. Figs. 11A-B showing pinched electrode 541C extending into the housing via accommodating section 15C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 25 stands rejected under 35 U.S.C. 103 as being unpatentable over Kegasawa’598 in view of one of Chou (US 2018/0020937 A1, hereinafter Chou’937) or Geva et al. (US 2017/0079586 A1, hereinafter, Geva’586).
Regarding claim 25, Kegasawa’598 discloses the invention substantially as claimed, but does not expressly disclose wherein the electrodes are made of metal. In the same field of endeavor, Chou’937 teaches that it is known to use electrodes constructed of metal as set forth in e.g. paragraphs [0048] and [0120] as a recognized alternate equivalent structure to conductive rubber, or any other conductive material for constructing externally worn electrodes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kegasawa’598, with metallic electrodes as taught by Chou’937, since such a modification would provide the predictable results of providing conductive skin-contact electrodes as a recognized equivalent material to any other conductive material known in the art.
Alternatively, Geva’586 teaches that it is known to use electrodes made from metal or metal plated material in order to make the electrode operable to be pressed against skin of a client and thereby create an electric connection between the device and the user’s body (e.g. paragraph [0107]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kegasawa’598, with metal electrodes as taught by Geva’586, since such a .
Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Kegasawa’598.
Regarding claim 49, Kegasawa’598 discloses the claimed invention but does not disclose expressly the third electrode being ring-shaped. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Kegasawa’598 with the third electrode having a ring shape, because Applicant has not disclosed that being ring-shaped  provides an advantage, is used for a particular purpose, or solves a stated problem. (But for the specific embodiment shown and only if assuming electrode 13 to be representative of the third electrode, Applicant does not describe the physical shape of the third electrode at all in the Disclosure except as now recited in newly filed claim 49). One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with third electrode having another shape such as a flat pad being square or rectangular as shown in Kegasawa’598, because it provides a means by which the third body part can make secure electrical contact with the electrode and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Kegasawa’598. Therefore, it would have been an obvious matter of design choice to modify Kegasawa’598 to obtain the invention as specified in the claim.
Regarding claim 50, Kegasawa’598 discloses the claimed invention but does not disclose expressly the third electrode having an outer diameter greater than an outer .

Allowable Subject Matter
Claims 26-29 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 26, the subject matter not found was a watch plate which comprises both a first circuit board coupled to the housing and a fixed circuit board coupled to the first circuit board, the first circuit board comprising a pad around the periphery of a through hole and a screw coupled to a connection base which extends through the first through hole of the first circuit board and wherein the screw couples in such a way that the connection base is in contact with the peripheral pad, in combination with the other remaining limitations in the claim when combined with the limitations of independent claim 23 from which claim 26 depends.
Claims 27 and 29 depend from claim 26
Regarding claim 28, the subject matter not found was a first electrode spring coupled to a fixing portion and also coupled at the other end to a flexible circuit board coupled to the housing, wherein the flexible circuit board is further coupled at its other end to the electrocardiosignal collection circuit, in combination with the other remaining limitations in the claim when combined with the limitations of independent claim 23 from which claim 28 depends.
Regarding claim 51, the subject matter not found was an arrangement in which at least a portion of the display is disposed between the at least the portion of the third electrode and at least a portion of the side wall, in combination with the other remaining limitations in the claim when combined with the limitations of independent claims 23, 49, and 50 from which claim 51 depends. The language of claim 51 sufficiently describes the arrangement as shown in e.g. Figs. 6, 10, and 11 of the instant Disclosure wherein the display panel (15) is arranged between an upper ring electrode (13) and side wall  (1613) such that the contact between the structures secures the display (15) to the device housing. As such, the arrangement performs a specific function and is reasonably descriptive of the shown embodiment. 

Claims 52-67 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  
Regarding independent claim 52, the subject matter not found was a watch plate which comprises both a first circuit board coupled to the housing and a fixed circuit board coupled to the first circuit board, the first circuit board comprising a pad around the periphery of a through hole and a screw coupled to a connection base which extends through the first through hole of the first circuit board and wherein the screw couples in such a way that the connection base is in contact with the peripheral pad, in combination with the other remaining limitations in the claim.
Regarding claim 62, the subject matter not found was a first electrode spring coupled to a fixing portion and also coupled at the other end to a flexible circuit board coupled to the housing, wherein the flexible circuit board is further coupled at its other end to the electrocardiosignal collection circuit, in combination with the other remaining limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
16 March 2022